Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-16-2005

Lawrence v. F C Kerbeck & Sons
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1242




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Lawrence v. F C Kerbeck & Sons" (2005). 2005 Decisions. Paper 1000.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1000


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     NO. 05-1242
                                  ________________

                              LIONEL S. LAWRENCE,

                                             Appellant

                                            v.


                               F.C. KERBECK & SONS
                      ____________________________________

                    On Appeal From the United States District Court
                             For the District of New Jersey
                              (D.C. Civ. No. 03-cv-00113)
                      District Judge: Honorable Robert B. Kugler
                    _______________________________________


                      Submitted Under Third Circuit LAR 34.1(a)
                                   June 15, 2005

              Before: SLOVITER, BARRY and FISHER, Circuit Judges

                                (Filed: June 16, 2005)

                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

      Appellant, Lionel S. Lawrence, appeals from the District Court’s order granting

appellee’s motion for summary judgment. For the reasons set forth below, we will affirm.
       Lawrence was hired as an auto detailer by F.C. Kerbeck & Sons (“Kerbeck”) in

July 2001. On August 29, 2001, he quit this job based on an argument he had with a

manager regarding his paycheck, during which the manager made a derogatory racial

comment. In January 2003, Lawrence brought this action under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e, alleging that he was harassed based on his race

and that he was forced to quit his job because management was not going to rectify the

harassment. Kerbeck filed a motion for summary judgment, which was granted.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary

review over the District Court’s order granting the motion for summary judgment. See

Coolspring Stone Supply, Inc. v. Am. States Life Ins. Co., 10 F.3d 144, 146 (3d Cir.

1993). A grant of summary judgment will be affirmed if our review reveals that “there is

no genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” Fed. R. Civ. P. 56(c). “We review the facts in the light

most favorable to the party against whom summary judgment was entered.” Coolspring,

10 F.3d at 146.

       To establish a claim under Title VII based on an intimidating or offensive work

environment, a plaintiff must show: “(1) that he or she suffered intentional discrimination

because of race; (2) the discrimination was pervasive and regular; (3) the discrimination

detrimentally affected the plaintiff; (4) the discrimination would detrimentally affect a

reasonable person of the same race in that position; and (5) the existence of respondeat

superior liability.” See Aman v. Cort Furniture Rental Corp., 85 F.3d 1074, 1081 (3d Cir.

                                              2
1996). In employing this analysis a court must evaluate the frequency of the conduct, its

severity, whether it is physically threatening or humiliating, and whether it unreasonably

interferes with an employee’s work performance. See Harris v. Forklift Sys., Inc., 510

U.S. 17, 23 (1993). Title VII is not violated by “[m]ere utterance of an . . . epithet which

engenders offensive feelings in an employee” or by mere “discourtesy or rudeness,”

unless so severe or pervasive as to constitute an objective change in the conditions of

employment. See Faragher v. City of Boca Raton, 524 U.S. 775, 787 (1998) (citations

omitted).

       Lawrence confronted Brian Martin, a manager at Kerbeck, because Lawrence

believed his paycheck did not accurately reflect his work. Martin, who was in charge of

calculating the payroll in the absence of the regular manager, acknowledged that he had

made an error in his calculations. An argument ensued, during which Martin made a

racial remark. Lawrence acknowledged that he did not have regular contact with Martin

and that the altercation over the payroll was an isolated incident. Although Martin’s

alleged comment was disrespectful and inexcusable, we agree with the District Court that

Lawrence cannot show a hostile work environment based on this one isolated incident.

       The District Court also properly granted Kerbeck’s motion for summary judgment

regarding Lawrence’s claim of constructive discharge. As discussed above, the

discrimination alleged in this matter was limited to an isolated incident that could not

establish working conditions so intolerable that a reasonable person subject to them

would resign. See Goss v. Exxon Office Sys. Co., 747 F.2d 885, 888 (3d Cir. 1984).

                                             3
Furthermore, Lawrence failed to point to any evidence that Kerbeck knowingly permitted

the conduct at issue. Id.

       For the foregoing reasons, we will affirm the District Court’s order.